PER CURIAM.
Cedric Samuel Denson appeals from the summary denial of his motion to correct a scrivener’s error. We will treat the original petition as a motion to correct a sentence pursuant to Florida Rule of Criminal Procedure 3.800(b). See Thomas v. State, 763 So.2d 316 n. 1 (Fla.2000)(“It is clear that the defendant or the State may seek to correct a scrivener’s error by filing a motion to correct sentence pursuant to Florida Rule of Criminal Procedure 3.800(b).”).
On appeal from a summary denial, this court must reverse unless the post-conviction record shows conclusively that the appellant is entitled to no relief. See Fla. RApp.P. 9.141(b)(2)(A) & (D). Because the record now before us fails to make the required showing, we reverse the order and remand for further proceedings or for the attachment of record excerpts conclusively showing that the appellant is not entitled to any relief.
Reversed and remanded for further proceedings.